STONE, J.
The note, on Mr. Cowles’ guaranty'of which this suit is based, is, on its face, payable 'at *Mn>nt-gS>mery,;.Akbama-f and is, therefore, as to its binding stipulations, .governed by the laws of Alabama.—Kittrell v. Evans, 33 Ala. 449. The letter of Townsend & M-illiken *80to Mr. Cowles, dated November '15th, 1849, and the reply of Mr. Cowles, dated December 1st, 1849, (both of which were in evidence, and are copied in the record,) show that Mr. Cowles executed the guaranty in the State of Alabama. His liability, then, must be governed by the laws of Alabama.
When this case was before in this court, (31 Ala. 428,) the same evidence on the question of fraud in procuring the guaranty was in the record, as is found in this record, with the exception of the testimony of Mr. Gowen, after noticed. Speaking of that evidence, we said, it “ should have been admitted ; and if no other evidence on the point was adduced, the court should, when the evidence was closed, have excluded it.” The testimony of the witness Gowen was to the effect, that before and at the time of the execution of the guaranty, the plaintiffs were merchant copartners in the city and State of New York, and the defendant a resident of Montgomery, Alabama. These facts can exert no influence upon the questions of either •law or .fact, as presented by this record.
The rulings of the circuit court were in strict conformity with the opinion of this court on the former hearing, and its judgment is consequently affirmed.